DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 5, Para 6: The below callout for ‘processor 104’ should be ‘processor 102’. 

    PNG
    media_image1.png
    81
    874
    media_image1.png
    Greyscale


Page 24, Para 66: The below callout for ‘display 106’ is inconsistent with the rest of the specification. Callout value ‘106’ has been used for ‘memory’ in various other areas of the specification. 

    PNG
    media_image2.png
    161
    864
    media_image2.png
    Greyscale


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “the second set of positive lesion annotations” and “the second set of negative lesion annotations”. These limitations lack antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (WO-2019103912-A2 hereinafter “Golden”), in view of Navari et al (US-2019/0385018-A1 hereinafter “Navari”).

Regarding claim 1, Golden teaches a method of harvesting lesion annotations, comprising: conditioning a lesion proposal generator (LPG) based on a first two-dimensional (2D) image set to obtain a conditioned LPG, including:
(Golden, Abstract:

    PNG
    media_image3.png
    74
    834
    media_image3.png
    Greyscale

;
Golden, Page 7, Lines 12-22:

    PNG
    media_image4.png
    439
    816
    media_image4.png
    Greyscale

;
Golden, Page 23, Lines 24-26:

    PNG
    media_image5.png
    127
    812
    media_image5.png
    Greyscale

;
Golden, Page 59, Lines 17-19:

    PNG
    media_image6.png
    237
    1014
    media_image6.png
    Greyscale

; Golden teaches the use and training of neural networks for generation and classification of lesion proposals using annotated data but does not expressly disclose how that data is annotated. ;)
	
forming a three-dimensional (3D) composite image according to the revised first 2D image set;
(Golden, Page 11, Lines 4-7:

    PNG
    media_image7.png
    210
    1050
    media_image7.png
    Greyscale

; Golden describes the formation of a 3D composite image from segmented 2D image combination; )

reducing false-positive lesion annotations from the revised first 2D image set according to the 3D composite image to obtain a second-revised first 2D image set; and
(Golden, Page 33, Lines 7-12:

    PNG
    media_image8.png
    309
    1025
    media_image8.png
    Greyscale

; Golden expresses that the invention reduces the number of false positives;
(Golden, Page 33, Lines 16-20:

    PNG
    media_image9.png
    251
    1010
    media_image9.png
    Greyscale

; Golden details that the classification is considered in the context of the 3D composite image; )

feeding the second-revised first 2D image set to the LPG to obtain the conditioned LPG; 
(Golden, Page 53, Lines 5-9:

    PNG
    media_image10.png
    197
    816
    media_image10.png
    Greyscale

; Identified lesions and their annotations are used to train a CNN; )

and applying the conditioned LPG to a second 2D image set different than the first 2D image set to harvest lesion annotations.
(Golden, Page 53, Lines 9-12:

    PNG
    media_image11.png
    163
    831
    media_image11.png
    Greyscale

; The trained model is then used to extract lesions from a new image set; )

Golden does not expressly disclose:
adding lesion annotations to the first 2D image set to obtain a revised first 2D image set;
Navari teaches:
adding lesion annotations to the first 2D image set to obtain a revised first 2D image set;
(Navari, Para 36:

    PNG
    media_image12.png
    125
    660
    media_image12.png
    Greyscale

;
Navari, Para 86:

    PNG
    media_image13.png
    156
    660
    media_image13.png
    Greyscale

;
Navari, Para 86:

    PNG
    media_image14.png
    125
    658
    media_image14.png
    Greyscale

; Navari describes the addition of annotations to a set of images; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the lesion detection and segmentation system of Golden such that lesion annotations were added to sets of images, as taught by Navari.
The suggestion/motivation for doing so would have been to provide the detection network with initial training data representative of desired results.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Golden with Navari to obtain the invention as specified in claim 1.



Regarding claim 2, Golden in view of Navari teaches the method of claim 1, wherein reducing false-positive lesion annotations from the revised first 2D image set according to the 3D composite image includes:
adding 2D bounding boxes over annotated lesions in the revised first 2D image set; stacking the revised first 2D image set; fusing the 2D bounding boxes after stacking to obtain 3D bounding boxes;
(Golden, Page 32, Lines 25-30:

    PNG
    media_image15.png
    243
    803
    media_image15.png
    Greyscale

Golden, Page 33, Lines 1-3:

    PNG
    media_image16.png
    110
    819
    media_image16.png
    Greyscale

)
determining if a lesion annotation is a false-positive according to a comparison between the 2D bounding boxes and the 3D bounding boxes; and marking the lesion annotation as negative to reduce false-positive lesion annotations from the revised first 2D image set.
(Golden, Page 34, Lines 1-7:

    PNG
    media_image17.png
    297
    1015
    media_image17.png
    Greyscale

)


Regarding claim 3, Golden in view of Navari teaches the method of claim 1, further comprising:
obtaining a first set of lesion annotations from the second-revised first 2D image set and subjecting the first set of lesion annotations to a lesion proposal classifier (LPC) to obtain a first set of positive lesion annotations and a first set of negative lesion annotations;
(Golden, See arguments and citations offered in rejecting claim 1 above;
Golden, Page 53, Lines 14-17:

    PNG
    media_image18.png
    241
    1004
    media_image18.png
    Greyscale

;
Golden, Page 22, Lines 25-28:

    PNG
    media_image19.png
    194
    1009
    media_image19.png
    Greyscale

; )
Golden in view of Navari does not expressly disclose:
obtaining a second set of lesion annotations from the second 2D image set after application of the conditioned LPG;  and feeding the first sets of positive and negative lesion annotations and the second set of lesion annotations to the conditioned LPG to obtain a re-conditioned LPG for harvesting lesion annotations.

Navari teaches:
obtaining a second set of lesion annotations from the second 2D image set after application of the conditioned LPG; 
(Navari, Para 94:

    PNG
    media_image20.png
    127
    658
    media_image20.png
    Greyscale

; Step 303 details the training of the object detection network to detect lesions. 
Navari, Para 95:

    PNG
    media_image21.png
    151
    657
    media_image21.png
    Greyscale

; Step 305 details a second set of images.
Navari, Para 96:

    PNG
    media_image22.png
    126
    660
    media_image22.png
    Greyscale

; Step 307 details applying the train object detection network to the second set of images to produce a set of detections )

and feeding the first sets of positive and negative lesion annotations and the second set of lesion annotations to the conditioned LPG to obtain a re-conditioned LPG for harvesting lesion annotations.
(Navari, Para 97:

    PNG
    media_image23.png
    182
    657
    media_image23.png
    Greyscale

; Step 309 describes that positive and negative detections are provided for the plurality of detections.
	Navari, Para 98:
	
    PNG
    media_image24.png
    126
    663
    media_image24.png
    Greyscale
	
;
Navari, Para 99:

    PNG
    media_image25.png
    215
    660
    media_image25.png
    Greyscale

; Step 313 describes further training the object detection network with additional sets of images and positive/negative verifications of detections; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the lesion detection and segmentation system of Golden such that lesion annotations were obtained from a second set of images and fed into the conditioned LPG with the first sets of positive and negative lesion annotations to re-condition the detection network, as taught by Navari.
The suggestion/motivation for doing so would have been to calibrate the detection network using additional input images and detections along with defined positive and negative examples.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Golden with Navari to obtain the invention as specified in claim 3.


Regarding claim 4, Golden in view of Navari teaches the method of claim 1, wherein the conditioned LPG is applied to the second 2D image set to obtain a second set of lesion annotations, and the second set of lesion annotations include a second initial set of lesion annotations prior to application of the conditioned LPG and a second harvested set of lesion annotations after application of the conditioned LPG, the method further comprising:
obtaining a first set of lesion annotations from the second-revised first 2D image set; 
(Golden, Page 22, Lines 25-28:

    PNG
    media_image19.png
    194
    1009
    media_image19.png
    Greyscale

; )

and feeding the first set of lesion annotations, the second initial lesion annotations, and the second harvested lesion annotations to the conditioned LPG to obtain a re-conditioned LPG for harvesting lesion annotations.
(Navari, Paras 97-98: See arguments and citations offered in rejecting claim 3 above; 
Navari, Para 99:

    PNG
    media_image26.png
    167
    630
    media_image26.png
    Greyscale



    PNG
    media_image25.png
    215
    660
    media_image25.png
    Greyscale

; Navari in Step 313 outlines the reiteration of the object detection network training with additional sets of images and positive/negative verifications of detections;)

Regarding claim 6, Golden in view of Navari teaches the method of claim 1, further comprising:
obtaining a first set of lesion annotations from the second-revised first 2D image set and subjecting the first set of lesion annotations to a lesion proposal classifier (LPC) to obtain a first set of positive lesion annotations and a first set of negative lesion annotations; 
(Golden, See arguments and citations offered in rejecting claim 1 above;
Golden, Page 53, Lines 14-17:

    PNG
    media_image18.png
    241
    1004
    media_image18.png
    Greyscale

;
Golden, Page 22, Lines 25-28:

    PNG
    media_image19.png
    194
    1009
    media_image19.png
    Greyscale

; )
Golden in view of Navari does not expressly disclose:
and feeding the first sets of positive and negative lesion annotations to the LPC to obtain a conditioned LPC.
Navari teaches:
and feeding the first sets of positive and negative lesion annotations to the LPC to obtain a conditioned LPC.
(Navari, Figure 5:

    PNG
    media_image27.png
    840
    439
    media_image27.png
    Greyscale

; While Golden teaches the conditioning of the generator function described by the LPG, it does not teach the conditioning of the discriminator function described by the LPC. Navari teaches the conditioning of the discriminator function described by the LPC in steps 507-513, where a network is conditioned or retrained to identify positive or negative representations based upon prior representations.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the lesion detection and segmentation system of Golden such that positive and negative lesion annotations were fed to the LPC to condition the LPC, as taught by Navari.
The suggestion/motivation for doing so would have been to fine-tune the classification accuracy of the positive and negative representations to a desired level.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Golden with Navari to obtain the invention as specified in claim 6.


Regarding claims 9-12 and 14, they recite the methods of claims 1-4 and 6, respectively, as systems. Golden discloses the systems:
(Golden, Page 103, Lines 28-31:

    PNG
    media_image28.png
    155
    824
    media_image28.png
    Greyscale

; )
With respect to the remaining limitations of claims 9-12 and 14, the analyses in rejecting claims 1-4 and 6 are equally applicable to claims 9-12 and 14, respectively.

Regarding claim 16-17, they recite the methods of claims 1 and 2, respectively, as a non-transitory computer readable storage medium storing a plurality of instructions causing a processor to execute the plurality of instructions. Golden discloses the non-transitory computer readable storage medium: 
(Golden, Page 100, Lines 1-6:

    PNG
    media_image29.png
    247
    810
    media_image29.png
    Greyscale
 
;
Golden, Page 101, Lines 11-17:

    PNG
    media_image30.png
    343
    998
    media_image30.png
    Greyscale

; )
With respect to the remaining limitations of claims 16 and 17, the analyses in rejecting claims 1 and 2 are equally applicable to claims 16 and 17, respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Navari and further in view of Kamen et al. (WO-2019/238804-A1 hereinafter “Kamen”).

Regarding claim 8, Golden in view of Navari teaches the method of claim 1, but does not expressly disclose:
wherein the second 2D image set is smaller in image count than the first 2D image set.
Kamen teaches:
wherein the second 2D image set is smaller in image count than the first 2D image set.
(Kamen, Para 88:

    PNG
    media_image31.png
    337
    887
    media_image31.png
    Greyscale

; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the lesion detection and segmentation system of Golden in view of Navari such that the second set of images to be modified by the LPG contained fewer images than the first image set, as taught by Kamen.
The suggestion/motivation for doing so would have been to increase computational efficiency and stability by leveraging the smaller second dataset.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Golden in view of Navari with Kamen to obtain the invention as specified in claim 8.


Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/

/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662